Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	This action is responsive to the RCE filed on 5/10/2022.  Claims 1, 9, 17 and 21 have been amended.  Claims 1-10 and 12-21 are pending in the case.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input device for receiving” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the [0128] of specification, where it recites “One or more input devices 1410, coupled to processor 1402, may be used to facilitate user input. Input device 1410 may include, but are not limited to, a pointing device, such as a mouse, trackball, or touchpad, and may also include a keyboard or keypad to input data or instructions into computing system 1400”, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 21 is objected to because of the following informalities:  the added limitation should be underlined.  Appropriate correction is required.

Response to Argument
 	Applicant’s arguments filed on 5/10/2022 have been fully considered but they are not persuasive.
	 Applicant argues that the cited references does not disclose the subject matter disclosed the amendment.
	Examiner respectfully disagrees.
	The amendment only requires one out of two conditions because the amendment recites “performing at least one of:”.  Applicant argued the subject matter of “responsive to identify a readily-identified text string comprising one or more characters in the text received in the user interface, in which the readily-identified text string represents a command to be executed by the application that has an associated action, performing the associated action to facilitate entry of the calendar event” where this limitation is not elected as the “at least one” condition.  
	Further, the references still recite the other condition claimed, please see detailed citations below.
Therefore, the cited references disclose the recited limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 9, and 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tunning et al (US 20070282595 A1) in view of Landsman (US 20060143157 A1). 
Referring to claim 1, Tunning discloses a computer-implemented method for creating a calendar event, the method comprising: 
providing to a user, via a display device, a user interface for an application, in which the user interface comprising a input region for text entry (as shown in Fig. 4A of Tunning, e.g., single line “Dinner with Jane at Wendy’s Wednesday at 7pm” in a input region) that receives text comprising data regarding a calendar event; (as shown in Fig. 4A of Tunning, single line data in display 450 that the user entered as string of text that obtain data about a calendar event, e.g., dinner with Jane at Wendy’s Wednesday at 7pm) and 
responsive to receiving text in the user interface: 
processing the text to identify data related to a calendar event; (as shown in Fig. 4A of Tunning, single line data in display 450 that the user entered as string of text that obtain data about a calendar event, e.g., dinner with Jane at Wendy’s Wednesday at 7pm and [0042]-[0043] of Tunning, using natural language processing to identify natural language entries, such as “Jane” or “tonight”, etc.. and parse it to calendar event occurring [0046] of Tunning) and
	performing at least one of:
responsive to identifying data in the text regarding the calendar event: ([0046] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “Jane” or “Wednesday” and designate them as calendar event that occurs on a particular day and time) 
providing [an interface], via the display device, to the user that facilitates creating an entry into a calendar application of the calendar event based, at least in part, upon the identified data in the text regarding the calendar event; ([0046] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “Jane” or “Wednesday” and designate them as calendar event that occurs on a particular day and time, then the NL entries of the calendar entry/structured data could be viewed in a calendar interface) and
responsive to the [creating] the calendar event, ([0046] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “Jane” or “Wednesday” and designate them as calendar event that occurs on a particular day and time, then the NL entries of the calendar entry/structured data could be viewed in a calendar interface) adding the calendar event to the calendar application corresponding to at least some of the identified data in the text. ([0046] of Tunning, when “dinner with Jane at Wendy’s Wednesday at 7:00 p.m.” is entered in to the text entry 450, day and time of “Wednesday” and “7pm” are recognized by natural language parser 130, the calendar event is created which includes the entry as a subject)	
		responsive to identify a readily-identified text string comprising one or more characters in the text received in the user interface, in which the readily-identified text string represents a command to be executed by the application that has an associated action, performing the associated action to facilitate entry of the calendar event.
Tunning does not specifically disclose “[an interface] being “a prompt interface”; and [creating] being “user affirmatively indicating to create”.
However, Landsman discloses of “a prompt interface” and “user affirmatively indicating to create” a calendar entry such as a parser module which parses contextual information, and to request confirmation/prompt interface from the user that the user desires to create or update an information entry, such as a calendar entry.  [0040]-[0041] and [0049] of Landsman.
Tunning and Landsman are analogous art because both references concern method of natural language parsing.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Tunning’s the NL parsing of PMI system to use in a calendar system with confirmation before adding entry to applications taught by Landsman.  The motivation for doing so would have been to save user time by just confirm adding entries to desired application after the important data has already been parsed [0049] of Landsman.
	
	
Referring to claim 2, Tunning in view of Landsman disclose the computer-implemented method of claim 1 further comprising: displaying to the user, via the display device, the calendar event. ([0046] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “Jane” or “Wednesday” and designate them as calendar event that occurs on a particular day and time, then the calendar entry could be viewed in a calendar interface) 	Referring to claim 3, Tunning in view of Landsman disclose the computer-implemented method of claim 1 further comprising: allowing the user to edit one or more parameters related to the calendar event before entry into a calendar application. (as shown in Fig. 8 of Tunning, where the user can edit the NL entries of the calendar upon identifying the extracted data.)

Referring to claim 9, Tunning discloses a computer-implemented method comprising: 
providing to a user a text entry interface for a communications application; (as shown in Fig. 4A of Tunning, single line data in display 450 that the user entered as string of text that obtain data about a calendar event, e.g., dinner with Jane at Wendy’s Wednesday at 7pm and [0042]-[0043] of Tunning, using natural language processing to identify natural language entries, such as “Jane” or “tonight”, etc.. and parse it to calendar event occurring [0046] of Tunning. Further, [0024] of Tunning, PIM application is in communication with other applications over the network);
parsing text provided by a user in the text entry interface to identify a readily-identified text string from a set of readily-identified text strings comprising one or more characters in which each of at least some of the readily-identified text strings in the set of readily- identified text strings represents a command to be executed by the communications application and an associated action; ([0046] of the current Specification, recites “The data may be parsed (250) and a structured data file may be generated (250) from the parsed data. The structured data file may contain one or more field related to the event including, but not limited to: event summary, start date/time, end date/time, notes, invitees, location, tags, privacy setting, repeat pattern, reminder setting, and attached documents.” Hence, readily-identified text strings has set structure, e.g., “Wednesday” and “7pm” and associated action, e.g., “[ ]”, where “[ ]” being action ([0020] of Tunning, "[ ]” and indicate that the entry is a task). [0017] of Tunning, “once a natural language entry is identified as a task data type, information within the entry is stored as a task and may be viewed and managed within a task management interface provided by the PIM application.”  [0045] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “[ ]” being action ([0020] of Tunning, "[ ]” and indicate that the entry is a task) and [0046] of Tunning discloses of “Wednesday” and “7pm” and designate them as calendar event that occurs on a particular day and time, then the NL entries of the calendar entry/structured data could be viewed in a calendar interface) and  Customer No. 380623720043-1363C2PATENT 
responsive to identifying the readily-identified text string comprising one or more characters in the text provided by the user in the text entry interface: 
performing the associated action corresponding to the readily-identified text string:
parsing at least a remaining portion of the text to identify one or more portions of the text associated with the identified readily-identified text string; and generating a calendar-related action or event corresponding to the identified readily-identified text string in the text in which the generated calendar-related action or event includes at least a part of at least one of the identified portions of the text that is associated with the identified readily-identified text string.  ([0025] of Tunning, “Natural language parser 130 may process a string of text to identify portions of the text. The identified text can be managed or otherwise processed by other programs. For example, natural language parser 130 may receive a text string as part of a request from application server 120. Parser 130 may then parse the text string to determine different fields within the text string. For a text string having a form of a sentence, the fields may include subject, verb, noun, pronoun, date, phone and other fields. After parsing the text string, parser 130 may generate and package text metadata into a response. The metadata may contain information regarding different fields identified within the parsed data. The response may then be sent to application server 120. Natural language parser 130 may be implemented separately from application server 120 or as part of application server 120.” [0045] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “[ ]” being action ([0020] of Tunning, "[ ]” and indicate that the entry is a task) and [0046] of Tunning discloses of “Wednesday” and “7pm” and designate them as calendar event that occurs on a particular day and time, then the NL entries of the calendar entry/structured data could be viewed in a calendar interface) 
Tunning does not specifically disclose “that comprises a use for sending at least part of a text in the text entry interface to one or more other users of the communications application.”
However, Landsman discloses “a user for sending at least part of the text in the text entry interface to one or more other users” of the communication application because Landsman discloses of sharing part of the text with another user of the same application interface, e.g., other user in the instant message application.  As shown in Fig. 2C, button 104B, send instant message [0027] of Landsman.
Tunning and Landsman are analogous art because both references concern method of natural language parsing.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Tunning’s the NL parsing of PMI system to use in a calendar system with confirmation before adding entry to applications taught by Landsman.  The motivation for doing so would have been to save user time by just confirm adding entries to desired application after the important data has already been parsed and also can share with other users.  [0049] of Landsman.

Referring to claim 12, Tunning in view of Landsman disclose the computer-implemented method of claim 9 wherein the step of parsing a remaining portion of the text to identify one or more portions of the text associated with the identified readily-identified text string comprises: parsing at least a portion of the remaining portion of the text using natural language processing.   ([0046] of Tunning, “The second natural language entry reads, "Dinner with Jane at Wendy's Wednesday at 7:00 p.m." In this case, natural language parser 130 or 230 may identify "Jane" as a pronoun and "Wednesday" and "7pm" as a day and time, respectively.”)

 	Referring to claim 13, Tunning in view of Landsman disclose the computer-implemented method of claim 9 further comprising the step of performing at least one action correlated to the identified readily-identified text string.  ([0046] of the current Specification, recites “The data may be parsed (250) and a structured data file may be generated (250) from the parsed data. The structured data file may contain one or more field related to the event including, but not limited to: event summary, start date/time, end date/time, notes, invitees, location, tags, privacy setting, repeat pattern, reminder setting, and attached documents.” Hence, readily-identified text strings has set structure, e.g., “Wednesday” and “7pm” and associated action, e.g., “[ ]”, where “[ ]” being action ([0020] of Tunning, "[ ]” and indicate that the entry is a task). [0017] of Tunning, “once a natural language entry is identified as a task data type, information within the entry is stored as a task and may be viewed and managed within a task management interface provided by the PIM application.”  [0045] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “[ ]” being action ([0020] of Tunning, "[ ]” and indicate that the entry is a task) and [0046] of Tunning discloses of “Wednesday” and “7pm” and designate them as calendar event that occurs on a particular day and time, then the NL entries of the calendar entry/structured data could be viewed in a calendar interface)

 	Referring to claim 14, Tunning in view of Landsman disclose the computer-implemented method of claim 13 wherein the at least one action comprises at least one of: identifying an access right for one or more users, identifying a distribution for one or more users, having an invitation sent an individual, generating a profile, notifying an invitee, setting a repeat, setting a reminder, adding an action/"to do" item, adding a hyperlink, accessing an application, adding a tag, setting a format, setting a display format, and setting a status indicator.  ([0045] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “[ ]” being action ([0020] of Tunning, "[ ]” and indicate that the entry is a task) and is a “task” type of data, for user to recognize that entry is associated with a task)

 	Referring to claim 15, Tunning in view of Landsman disclose the computer-implemented method of claim 9 wherein the set of readily-identifiable text strings comprises at least one of the following: a set triggers, each trigger from the set of triggers being correlated to a specific action; and a set of syntax structures.  ([0045] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “[ ]” being action ([0020] of Tunning, "[ ]” and indicate that the entry is a task) and is a “task” type of data, for user to recognize that entry is associated with a task)

	Referring to claim 16, Tunning in view of Landsman disclose the computer-implemented method of claim 15, further comprising the step of: responsive to identifying a trigger in the text entry interface ([0045] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “[ ]” being action ([0020] of Tunning, "[ ]” and indicate that the entry is a task) and is a “task” type of data, for user to recognize that entry is associated with a task) displaying a prompt correlated to the trigger. (Fig. 7 and [0063] of Tunning, prompting user for additional input to identify the pared NL entry type)

Referring to claim 17, Tunning discloses the system comprising: 
a display for presenting information to a user; ([0039] of Tunning, monitor 391 or other type of display device)
an input device for receiving input from the user; ([0039] of Tunning, input device, e.g., keyboard 362 and point device 361)
one or more processors, communicatively coupled to the display and the input device, ([0033] of Tunning, microprocessors) a non-transitory computer-readable medium or media comprising one or more set of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising: 
providing to a user, via the display, a user interface comprising a input region for text entry (as shown in Fig. 4A of Tunning, e.g., single line “Dinner with Jane at Wendy’s Wednesday at 7pm”) that receives text comprising data regarding a calendar event; (as shown in Fig. 4A of Tunning, single line data entry in display 450 that the user entered as string of text that obtain data about a calendar event, e.g., dinner with Jane at Wendy’s Wednesday at 7pm) and 
responsive to receiving text in the user interface: 
processing the text to identify data related to a calendar event; (as shown in Fig. 4A of Tunning, single line data in display 450 that the user entered as string of text that obtain data about a calendar event, e.g., dinner with Jane at Wendy’s Wednesday at 7pm and [0042]-[0043] of Tunning, using natural language processing to identify natural language entries, such as “Jane” or “tonight”, etc.. and parse it to calendar event occurring [0046] of Tunning) and
	performing at least one of:
responsive to identifying data in the string of text regarding the calendar event: 
providing [an interface], via the display, to the user that facilitates creating an entry into a calendar application of the calendar event based, at least in part, upon the identified data in the text regarding the calendar event; ([0046] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “Jane” or “Wednesday” and designate them as calendar event that occurs on a particular day and time, then the NL entries of the calendar entry/structured data could be viewed in a calendar interface) and
[creating] and adding the calendar event to the calendar application corresponding to at least some of the identified data in the text; ([0046] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “Jane” or “Wednesday” and designate them as calendar event that occurs on a particular day and time, then the NL entries of the calendar entry/structured data could be viewed in a calendar interface).
responsive to identify a readily-identified text string comprising one or more characters in the text received in the user interface, in which the readily-identified text string represents a command to be executed by the application that has an associated action, performing the associated action to facilitate entry of the calendar event.
Tunning does not specifically disclose “[an interface] being “a prompt interface”; and [creating] being “user affirmatively indicating to create”.
However, Landsman discloses of “a prompt interface” and “user affirmatively indicating to create” a calendar entry such as a parser module which parses contextual information, and to request confirmation/prompt interface from the user that the user desires to create or update an information entry, such as a calendar entry.  [0040]-[0041] and [0049] of Landsman.
Tunning and Landsman are analogous art because both references concern method of natural language parsing.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Tunning’s the NL parsing of PMI system to use in a calendar system with the NL parsing of text to integrate into the calendar system with confirmation before adding entry to applications taught by Landsman.  The motivation for doing so would have been to save user time by just confirm adding entries to desired application after the important data has already been parsed [0049] of Landsman.

Referring to claim 18, Tunning in view of Landsman disclose the system of claim 17, wherein the display and the input device form a touch-sensitive screen.  ([0039] of Tunning, touch pad)

Referring to claim 19, Tunning in view of Landsman disclose the system of claim 17 wherein the one or more processors causes steps to be performed comprising: providing the prompt interface (Landsman discloses of “a prompt interface” a calendar entry such as a parser module which parses contextual information, and to request confirmation/prompt interface from the user that the user desires to create or update an information entry, such as a calendar entry.  [0040]-[0041] and [0049] of Landsman) from the user application that receives the string of text comprising data regarding a calendar event. ([0046] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “Jane” or “Wednesday” and designate them as calendar event that occurs on a particular day and time, then the NL entries of the calendar entry/structured data could be viewed in a calendar interface)
 	Referring to claim 20, Tunning in view of Landsman disclose the system of claim 18 wherein the one or more processors causes steps to be performed comprising: allowing the user to edit one or more parameters related to the calendar event before entry into the calendar application. (as shown in Fig. 8 of Tunning, where the user can edit the NL entries of the calendar upon identifying the extracted data.)

 	Referring to claim 21, Tunning in view of Landsman disclose the computer-implemented method of claim 9 wherein the action comprises providing a prompt to facilitate additional input from the user. ([0054] of Tunning, “ the entry is displayed in the interface to allow a user to monitor the entry, sort, edit or otherwise manage the entry”)

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tunning et al (US 20070282595 A1) in view of Landsman (US 20060143157 A1) and in further view of Miksovsky (US 20080077888 A1)
Referring to claim 10, Tunning in view of Landsman disclose the computer-implemented method of claim 9.  Tunning in view of Landsman do not specifically disclose “wherein the text entry interface for the communications application comprises a single text entry area.”
However, Miksovsky discloses wherein the text entry interface for the communications application comprises a single text entry area because Miksovsky disclose having a region 202 where the user can input the text (Fig. 2, step 202) and providing an interface that prompt user to enter text, (Fig. 3, Text entry field 302 of Miksovsky), to create the calendar entry ([0037] of Miksovsky, after user has entered text into the text field, the user press “enter” key to confirm the text entry by the user has finished/affirmatively indicating the text in the text field is ready for parsing, then Fig. 2 of Miksovsky, will parse the text to extract any appointment details from text to crate the calendar entry)
Tunning and Landsman and Miksovsky are analogous art because both references concern method of natural language parsing.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Tunning’s the NL parsing of PMI system to use in a calendar system with the NL parsing of text to integrate into the calendar system and confirmation before adding entry to applications taught by Landsman with a data entry portion for the user as taught by Miksovsky.  The motivation for doing so would have been to simplify the creating of appointment by providing a single input filed for the user to input natural language data so the user doesn’t have to spend extra time to find the particular entry in the calendar and manually add in particular appointment ([0008]-[0009] of Miksovsky).

Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tunning et al (US 20070282595 A1) in view of Landsman (US 20060143157 A1) as applied above, and in further view of Shen (US 20050076037 A1).
Referring to claim 4, Tunning in view of Landsman disclose the computer-implemented method of claim 1.  Even though Tunning in view of Landsman disclose of a PMI system where the entry might be notes, or email, but Tunning in view of Landsman do not specifically disclose “wherein the single input region for text entry is part of an application that has a primarily function that is not calendaring.”
Shen discloses wherein the single input region for text entry is part of an application that has a primarily function that is not calendaring because Shen discloses of natural language parsing method that can identify NL entries, also disclosed by Tunning.  More specifically, Shen discloses wherein the single line for text entry is part of an application that has a primarily function that is not calendaring, such as the body of an email.  Fig. 3 and [0027]-[0035] of Shen.
 Tunning and Landsman and Shen are analogous art because both references concern method of natural language parsing.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Tunning’s the NL parsing of PMI system to use in a calendar system with the NL parsing of text to integrate into the calendar system with confirmation before adding entry to applications taught by Landsman and NL parsing of email text to integrate into the calendar system of Shen.  The motivation for doing so would have been to simplify the creating of appointment by providing a single input filed for the user to input natural language data so allow the user to easily translate the email into calendar appointments ([0011] of Shen).
 	Referring to claim 5, Tunning in view of Landsman and Shen disclose the computer-implemented method of claim 5 wherein the application is a messaging application. ([0009] of Shen, the application is an e-mail messaging application)
Referring to claim 6, Tunning in view of Landsman and Shen disclose the computer-implemented method of claim 5, wherein the step of providing a prompt interface, via the display device, (Landsman discloses of a parser module which parses contextual information, and to request confirmation from the user that the user desires to create or update an information entry, such as a calendar entry.  [0040]-[0041] and [0049] of Landsman) to the user comprises: identifying to the user, via the display device, at least some of the identified data in the string of text regarding the calendar event.  (Col. 58, lines 3-15, marked data can be in the form of hyperlinks, underlining, highlighting, etc... Fig. 8 of Tunning, where the user can use/accept the NL entries into the calendar upon identifying the extracted data.  Further, [0046] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “Jane” or “Wednesday” and designate them as calendar event that occurs on a particular day and time, then the calendar entry could be viewed in a calendar interface)

Referring to claim 7, Tunning in view of Landsman and Shen disclose the computer-implemented method of claim 6 wherein the step of identifying to the user, via the display device, at least some of the identified data in the text regarding the calendar event comprises including a user-selectable feature. (Fig. 2C and [0037]-[0039] of Landsman, parsed text being added to calendar event including user-selectable feature, such as insert end time at 5:00 with feature confirmation)

Referring to claim 8, Tunning in view of Landsman and Shen disclose the computer-implemented method of claim 7 further comprising the step of: responsive to the user selecting the user-selectable feature, adding data to a structured data file representing the calendar event. (Col. 58, lines 3-15, user-selectable feature can be marked data, which can be in the form of hyperlinks, underlining, highlighting, etc... Fig. 8 of Tunning, where the user can use/accept the NL entries into the calendar upon identifying the extracted data.  Further, [0046] of Tunning, when the NL entries are identified, extract the NL entries, e.g., “Jane” or “Wednesday” and designate them as calendar event that occurs on a particular day and time, then the calendar entry could be viewed in a calendar interface.  Further, Fig. 2C and [0037]-[0039] of Landsman, parsed text being added to calendar event including user-selectable feature, such as insert end time at 5:00 with feature confirmation)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leban (US 7571108 B1):  the present invention can analyze an action item, initiate appropriate computer-based steps, and prompt human intervention to complete the action item.


Conclusion                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145